185 S.E.2d 193 (1971)
279 N.C. 703
L. G. GUTHRIE, For and On Behalf of Himself and all other school teachers in North Carolina
v.
H. Pat TAYLOR et al.
No. 60.
Supreme Court of North Carolina.
December 15, 1971.
*198 Dalton & Long by W. R. Dalton Jr., Burlington, for plaintiff.
Atty. Gen. Robert Morgan and Staff Atty. Charles A. Lloyd, Raleigh, for defendants appellees.
LAKE, Justice.
The regulation of the State Board of Education, attacked by the plaintiff, requires a teacher in the public school system to procure the renewal of his or her teachers' certificate each five years by earning, at the teacher's expense, credits, at least some of which must be earned by the successful completion of additional college or university courses. The plaintiff contends that this regulation is: (1) In excess of the authority delegated to the State Board of Education; (2) is unreasonably discriminatory and, therefore, violates the Equal Protection Clauses of the State and Federal Constitutions; and (3) is arbitrary and, therefore, violates the Due Process Clause of the Fourteenth Amendment to the Constitution of the United States and the Law of the Land Clause in Art. I, § 19, of the Constitution of North Carolina. We find no merit in any of these contentions.
Article IX, §§ 8 and 9, of the Constitution of North Carolina, prior to the revision which became effective on 1 July 1971, provides:
Sec. 8: "State Board of Education. The general supervision and administration of the free public school system * * * shall * * * be vested in the State Board of Education * * *."
Sec. 9: "Powers and duties of the board.The State Board of Education shall succeed to all the powers and trusts of the President and Directors of the Literary Fund of North Carolina and the State Board of Education as heretofore constituted. The State Board of Education shall have power to divide the State into a convenient number of school districts; to regulate the grade, salary and qualifications of teachers; to provide for the selection and adoption of the text books to be used in the public schools; to apportion and equalize the public school funds over the State; and generally to supervise and administer the free public school system of the State and make all needful rules and regulations in relation thereto. All the powers enumerated in this section shall be exercised in conformity with this Constitution and subject to such laws as may be enacted from time to time by the General Assembly."
The last sentence in Art. IX, § 9, above quoted, was designed to make, and did make, the powers so conferred upon the State Board of Education subject to limitation and revision by acts of the General Assembly. The Constitution, itself, however, conferred upon the State Board of Education the powers so enumerated, including the powers to regulate the salaries and qualifications of teachers and to make needful rules and regulations in relation to this and other aspects of the administration of the public school system. Thus, in the silence of the General Assembly, the authority of the State Board to promulgate and administer regulations concerning the *199 certification of teachers in the public schools was limited only by other provisions in the Constitution, itself.
The revision of the Constitution of North Carolina, which took effect 1 July 1971, provides in Art. IX, Sec. 4, for the appointment of the members of the State Board of Education and in Sec. 5 states its powers as follows:
"Sec. 5. Powers and duties of Board.The State Board of Education shall supervise and administer the free public school system and the educational funds provided for its support, except the funds mentioned in section 7 of this article, and shall make all needed rules and regulations in relation thereto, subject to laws enacted by the General Assembly."
Rules and regulations relating to the certification of teachers being needed for the effective supervision and administration of the public school system, there is no difference in substance between the powers of the State Board of Education with reference to this matter under the old and the new Constitutions.
Chapter 115 of the General Statutes, entitled "Elementary and Secondary Education," contains 357 sections dealing in detail with various aspects of the maintenance and operation of the public school system in North Carolina. None of these provisions specifically limits the authority of the State Board of Education to promulgate or administer rules and regulations concerning the certification of teachers. On the contrary, G.S. § 115-11 provides:
"The powers and duties of the State Board of Education are defined as follows: * * *
"(14) Miscellaneous Powers and Duties.All the powers and duties exercised by the State Board of Education shall be in conformity with the Constitution and subject to such laws as may be enacted from time to time by the General Assembly. Among such duties are:
"a. To certify and regulate the grade and salary of teachers and other school employees. * * *."
By G.S. § 115-152, all teachers in the public schools are required to hold certificates. G.S. § 115-153 provides:
"The State Board of Education shall have entire control of certificating all applicants for teaching, supervisory, and professional positions in all public elementary and high schools of North Carolina; and it shall prescribe the rules and regulations for the renewal and extension of all certificates * * *."
The defendant contends that the authority to promulgate rules and regulations relating to the certification of teachers is not lawfully conferred upon the State Board of Education for the reason that these statutes do not set forth standards by which the State Board of Education is to be guided in the promulgation and administration of such rules and regulations.
These statutes, all enacted in their present form prior to the revision of the Constitution, neither enlarge nor restrict the authority to make rules and regulations concerning the certification of teachers conferred by the Constitution of North Carolina upon the State Board of Education. Thus, they are not delegations of power to the State Board of Education by the General Assembly.
The plaintiff relies in his brief upon G.S. § 115-156 which provides:
"Colleges to aid as to certificates. Each and every college or university of the State is hereby authorized to aid public school teachers or prospective teachers in securing, raising, or renewing their certificates, in accordance with the rules and regulations of the State Board of Education."
It is not necessary upon this appeal to determine the meaning of G.S. § 115-156. It is sufficient to observe that it does not *200 purport to enlarge or restrict the power of the State Board of Education to promulgate and administer rules and regulations governing the issuance and the renewal of teachers' certificates. Thus, the authority of the State Board of Education to promulgate and administer such rules and regulations is that which has been conferred upon it by the Constitution of the State.
When the General Assembly delegates to administrative officers and agencies its own power to prescribe detailed administrative rules and regulations governing the right of individuals to engage in a trade or profession, the statute granting such authority must lay down or point to a standard for the guidance of the officer or agency in the exercise of his or its discretion. Otherwise, such statute will be deemed an unlawful delegation by the General Assembly of its own authority. North Carolina Turnpike Authority v. Pine Island, 265 N.C. 109, 143 S.E.2d 319; In re Annexation Ordinances, 253 N.C. 637, 645, 117 S.E.2d 795; State v. Harris, 216 N.C. 746, 6 S.E.2d 854, 128 A.L.R. 658. See also, State ex rel. Lanier, Comr. of Insurance v. Vines, 274 N.C. 486, 164 S.E.2d 161. The reason is that the people, in the Constitution of North Carolina, Art. II, § 1, have conferred their legislative power upon the General Assembly. This power it may not transfer to another officer or agency without the establishment of such standards for his or its guidance so as to retain in its own hands the supreme legislative power.
This principle has no application to a direct delegation by the people, themselves, in the Constitution of the State, of any portion of their power, legislative or other. In such case, we look only to the Constitution to determine what power has been delegated. Where, as here, power to make rules and regulations has been delegated to an administrative board or agency by the Constitution, itself, the delegation is absolute, except insofar as it is limited by the Constitution of the State, by the Constitution of the United States or by the Legislature, or some other agency, pursuant to power expressly conferred upon it by the Constitution.
The State Board of Education derives powers both from the Constitution, as above noted, and from acts of the General Assembly contained in Chapter 115 of the General Statutes. State v. Williams, 253 N.C. 337, 117 S.E.2d 444. The above mentioned principle forbidding delegation of legislative powers without the establishment of appropriate standards applies to the powers conferred upon the Board by statute. State v. Williams, supra. It does not apply to the powers conferred upon the Board by the Constitution.
No question arises under the Constitution of the United States with reference to the validity of such delegation of authority to the State Board of Education. As the Supreme Court of the United States, speaking through Mr. Justice Cardozo, said in Highland Farms Dairy v. Agnew, 300 U.S. 608, 57 S. Ct. 549, 81 L. Ed. 835, "How power shall be distributed by a state among its governmental organs is commonly, if not always, a question for the state itself."
We hold that the promulgation and administration of the regulation of which the plaintiff complains fall within the authority conferred upon the State Board of Education by the Constitution of North Carolina in the provisions above cited. Consequently, it may be properly made applicable to the plaintiff, unless it is unreasonably discriminatory, so as to be in violation of the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution or the like clause in Art. I, § 19, of the Constitution of North Carolina, or is so arbitrary and unreasonable as to amount to a deprivation of the plaintiff's liberty or property, in violation of the Due Process Clause of the Fourteenth Amendment to the Constitution of the United States or the similar Law of the Land Clause of Art. I, § 19, of the Constitution of North Carolina.
*201 Neither the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution nor the similar language in Art. I, § 19, of the Constitution of North Carolina takes from the State the power to classify persons or activities when there is reasonable basis for such classification and for the consequent difference in treatment under the law. Lindsley v. Natural Carbonic Gas Co., 220 U.S. 61, 31 S. Ct. 337, 55 L. Ed. 369; Silver v. Silver, 280 U.S. 117, 50 S. Ct. 57, 74 L. Ed. 221; Cheek v. City of Charlotte, 273 N.C. 293, 160 S.E.2d 18; Motley v. State Board of Barber Examiners, 228 N.C. 337, 45 S.E.2d 550, 175 A.L.R. 253; State v. Trantham, 230 N.C. 641, 55 S.E.2d 198. The test is whether the difference in treatment made by the law has a reasonable basis in relation to the purpose and subject matter of the legislation. Cheek v. City of Charlotte, supra; State v. Trantham, supra.
The regulation of which the plaintiff complains requires all teachers employed in the public school system of North Carolina to obtain a renewal of their teaching certificates every five years and prescribes for all teachers the same number of credits and the same methods for obtaining such credits for the renewal of their certificates. The plaintiff attacks the regulation because it is not made to apply to employees of the State Board of Education whose duties are performed in the Board's offices in the City of Raleigh. These employees are not engaged in teaching. Since the purpose of requiring a certificate to teach is to assure good quality of performance in the classroom, there is an obvious and reasonable basis for making the rule applicable to those who teach and omitting from its applicability those who do not. Thus, the requirement in question does not deny to the plaintiff the equal protection of the law.
It is equally clear that there is a reasonable basis for the belief that the quality of a teacher's classroom performance will be improved if the teacher, by taking further courses in a college or university, or by one or the other means of earning credits permitted by the regulation in question, broadens or refreshes his or her own knowledge. Not only is there a constant discovery of new truth, even in fields to which instruction in the public schools relates, but there is also constant change in teaching skills, methods and techniques. It cannot be deemed arbitrary for the State to insist that the teachers in its public schools keep their own knowledge abreast of such changes. Nor is it arbitrary to require that this be done by one or more procedures, which may reasonably be deemed likely to produce the desired result, to the exclusion of other procedures which might also be deemed reasonably likely to do so. Such choice between possibly effective procedures is for the rule making authority, not for this Court.
As Mr. Justice Minton, speaking for the Supreme Court of the United States in Adler v. Board of Education, 342 U.S. 485, 492, 72 S. Ct. 380, 96 L. Ed. 517, said:
"It is clear that such persons [teachers in the public schools] have the right under our law to assemble, speak, think and believe as they will. [Citation omitted.] It is equally clear that they have no right to work for the State in the school system on their own terms. United Public Workers of America (C.I.O.) v. Mitchell, 330 U.S. 75, 67 S. Ct. 556, 91 L. Ed. 754. They may work for the school system upon the reasonable terms laid down by the proper authorities of [the State]. If they do not choose to work on such terms, they are at liberty to retain their beliefs and associations and go elsewhere. * * * A teacher works in a sensitive area in a schoolroom. There he shapes the attitude of young minds toward the society in which they live. In this, the state has a vital concern. It must preserve the integrity of the schools. That the school authorities have the right and the duty to screen the officials, teachers, and employees as to their fitness to maintain *202 the integrity of the schools as a part of ordered society, cannot be doubted."
The law of New York sustained in the Adler case was held unconstitutional in the subsequent case of Keyishian v. Board of Regents of University of State of New York, 385 U.S. 589, 87 S. Ct. 675, 17 L. Ed. 2d 629, with reference to the denial to public school teachers of rights of association, which the Supreme Court of the United States there held to be protected by the First Amendment to the Constitution of the United States. However, the above quoted statements of Mr. Justice Minton in the Adler case have not been rejected by the Supreme Court of the United States in regard to the general right of the State, as employer, to prescribe qualifications to be met by those seeking to teach in its schools.
There being a reasonable basis for the requirement that a teacher periodically renew his or her certificate by further study or by educational travel, as the regulation in question provides, it is immaterial whether the plaintiff be correct in his contention that experience gained by continuous teaching in the public schools is an equally efficacious method for maintaining and improving the quality of instruction. There being a reasonable basis for the opinion reached and expressed by the State Board of Education, in the exercise of the legislative power conferred upon it by the Constitution of North Carolina, this Court is not authorized to substitute its judgment for that of the State Board of Education and to declare the regulation, adopted by the Board, invalid on the ground that, in our opinion, some other method for earning the required credits for renewal would be equally as satisfactory in result.
Since the regulation adopted by the State Board of Education cannot be deemed unreasonable or arbitrary in relation to the objective of improved instruction, there is no basis for holding its application to the plaintiff, and others similarly situated, is a violation of the Due Process Clause of the Fourteenth Amendment to the United States Constitution or of the Law of the Land Clause in Art. I, § 19, of the Constitution of North Carolina.
We find no error in any of the conclusions of law reached by the trial court.
Affirmed.